Exhibit 10.2

AMENDMENT NO. 6 TO SLOT RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 6 TO SLOT RECEIVABLES PURCHASE AGREEMENT, dated as of
March 20, 2015 (this “Amendment”), is entered into by and among: (a) Tenneco
Automotive RSA Company, a Delaware corporation (“Seller”), (b) Tenneco
Automotive Operating Company Inc., a Delaware corporation (“Tenneco Operating”),
as initial Servicer (the “Servicer”, and together with Seller, the “Seller
Parties”), (c) Wells Fargo Bank, National Association, a national banking
association, individually (“Wells Fargo” and, together with its successors and
permitted assigns, the “SLOT Purchaser”), and as agent for the SLOT Purchaser
(in such capacity, together with its successors and assigns in such capacity,
the “SLOT Agent”), and is consented to by JPMorgan Chase Bank, N.A., as First
Lien Agent under the Intercreditor Agreement (as defined below) (in such
capacity, together with its successors and assigns, the “First Lien Agent”).
Capitalized terms used and not otherwise defined herein shall have the meanings
attributed thereto in the Agreement (hereinafter defined).

PRELIMINARY STATEMENTS

The parties hereto are parties to that certain SLOT Receivables Purchase
Agreement dated as of March 26, 2010 (as amended or otherwise modified from time
to time, the “Agreement”). Seller, Servicer, the SLOT Agent, as Second Lien
Agent, and the First Lien Agent are parties to that certain Intercreditor
Agreement dated as of March 26, 2010 (as heretofore amended, the “Intercreditor
Agreement”).

Subject to the terms and conditions hereof, the parties hereto agree to amend
the Agreement as hereinafter set forth.

1. Defined Terms. Capitalized terms used herein and not otherwise defined shall
have their meanings as attributed to such terms in the Agreement.

2. Amendments. Upon satisfaction of the conditions precedent set forth in
Section 3 hereof, the Agreement is hereby amended as of the Effective Date as
follows:

(a) Section 5.1(p) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“(p) Not an Investment Company. Such Seller Party is not and, will not as a
result of the transactions contemplated hereby be, required to register as an
‘investment company’ under the Investment Company Act of 1940, as amended, in
reliance, in the case of the Seller, on the exception contained in
Section 3(c)(5) thereunder and such Seller Party is not a “covered fund” as
defined under the Volcker Rule under C.F.R. 75.10(c)(8).”

(b) Clauses (b) and (c) of Section 14.5 of the Agreement are amended and
restated in their entireties to read, respectively, as follows:

“(b) Each of the SLOT Agent and the SLOT Purchaser agrees to keep confidential
all non-public information provided to it by either Seller Party pursuant to
this Agreement that is designated by such Seller Party as confidential, except
to the extent permitted to be disclosed pursuant to clause (c) of this
Section 14.5.

“(c) Each of the Seller Parties, the SLOT Agent and the SLOT Purchaser hereby
consents to the disclosure of any nonpublic information with respect to it
(i) to the

 

Amendment No. 6 to SLOT RPA



--------------------------------------------------------------------------------

Performance Guarantor, the SLOT Agent and the SLOT Purchaser, (ii) by a Seller
Party, the SLOT Agent or the SLOT Purchaser to any prospective or actual
assignee or participant of either the SLOT Agent or the SLOT Purchaser; provided
that such assignee or participant agrees to be bound by the terms of this
Section 14.5, (iii) by the SLOT Purchaser and the SLOT Agent pursuant to any
law, rule, regulation, direction, request or order of any judicial,
administrative or regulatory authority or proceedings (whether or not having the
force or effect of law), (iv) by a Seller Party, the SLOT Agent or the SLOT
Purchaser to its respective accountants, legal counsel and other advisors;
provided that each such Person is informed of the confidential nature of such
information, and (v) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder.”

(c) The following definitions appearing in Exhibit I to the Agreement are hereby
amended and restated in their entireties to read, respectively, as follows:

“Adjusted Concentration Limit” means (a) for General Motors Company and its
Affiliates at any time their Extra Special Concentration Limit remains in
effect, 14.0% of the aggregate Outstanding Balance of all Eligible Receivables,
(b) for Ford Motor Company and its Affiliates at any time their Extra Special
Concentration Limit remains in effect, 20.0% of the aggregate Outstanding
Balance of all Eligible Receivables, and (c) (i) at all other times for General
Motors Company and its Affiliates, and Ford Motor Company and its Affiliates and
(ii) for any other Obligor and its Affiliates at any time, 10.0% of the
aggregate Outstanding Balance of all Eligible Receivables after subtracting the
Pass Through Reserve, the Warranty Reserve, the Sales-Promotion Reserve and the
Price Give Back Accrual.

“Extra Special Concentration Amount” means, on any date of determination, for
each of the Obligors specified in the table below, the excess, if any, of
(a) the product of (i) the percentage for such Obligor and its Affiliates set
forth in the table below (the “Extra Special Concentration Limit”), times
(ii) the aggregate Outstanding Balance of all Eligible Receivables, over (b) the
“Overconcentration Amount” under (and as defined in) the First Lien Receivables
Purchase Agreement for such Obligor as determined under the First Lien
Receivables Purchase Agreement:

 

OBLIGOR

   EXTRA SPECIAL
CONCENTRATION LIMIT  

General Motors Company and Affiliates

     14.0 % 

Ford Motor Company and Affiliates

     14.0 % 

In the event the SLOT Agent changes its view of the credit risk of any such
Obligor as a result of events or developments occurring after the date of this
Agreement, the SLOT Agent may, upon not less than 10 Business Days’ notice to
Seller, reduce any Extra Special Concentration Limit but not to a limit lower
than the applicable “Special Concentration Limit” under (and as defined in) the
First Lien Receivables Purchase Agreement.

 

   2    Amendment No. 6 to SLOT RPA



--------------------------------------------------------------------------------

“LMIR” means, for any day, the sum of (a) the three-month “Eurodollar Rate” for
U.S. Dollar deposits as reported on the Reuters Screen LIBOR01 Page (or such
page as may replace Reuters Screen LIBOR01 Page), plus (b) the Applicable
Margin; provided that if the rate appearing on such page shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.

“SLOT Purchase Limit” means $50,000,000.

“SLOT Termination Date” means April 30, 2017.

(d) Schedule A to the Agreement is hereby amended and restated in its entirety
to read as follows:

SCHEDULE A

COMMITMENTS

 

SLOT PURCHASER

   COMMITMENT  

Wells Fargo Bank, N.A.

   $ 50,000,000   

2. Representations and Warranties. In order to induce the SLOT Agent and the
SLOT Purchaser to enter into this Amendment, each of the Seller Parties hereby
represents and warrants to them as follows: (a) The execution and delivery by it
of this Amendment and each other Transaction Document to which it is a party,
and the performance of its obligations hereunder and thereunder, are within its
organizational powers and authority and have been duly authorized by all
necessary organizational action on its part, (b) this Amendment has been duly
executed and delivered by it, (c) each of its representations and warranties set
forth in Article V of the Agreement is true and correct as of the date hereof in
all material respects as though made on and as of such date, it being understood
that the foregoing materiality qualifier shall not apply to any representation
that itself contains a materiality threshold, and (d) as of the date hereof, no
event has occurred and is continuing that would constitute a Amortization Event
or a Potential Amortization Event.

3. Conditions Precedent. Effectiveness of this Amendment is subject to the prior
or contemporaneous satisfaction of each of the following conditions precedent:
(a) The SLOT Agent shall have received counterparts hereof, duly executed by
each of the parties hereto and consented to by the First Lien Agent; (b) the
SLOT Agent shall have received counterparts of, a fifth amended and restated Fee
Letter, duly executed by each of the parties thereto; (c) the SLOT Agent’s
counsel shall have received payment in full of its legal fees and disbursements;
and (d) each of the representations and warranties contained in Section 2 of
this Amendment shall be true and correct in all material respects, it being
understood that the foregoing materiality qualifier shall not apply to any
representation that itself contains a materiality threshold.

 

   3    Amendment No. 6 to SLOT RPA



--------------------------------------------------------------------------------

4. Miscellaneous.

4.1. CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.

4.2. Integration; Binding Effect; Survival of Terms. This Amendment contains the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof
superseding all prior oral or written understandings. This Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns (including any trustee in bankruptcy).

4.3. Counterparts; Severability. This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same Agreement. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile shall be
effective as delivery of a manually executed counterpart of a signature page to
this Amendment. Any provisions of this Amendment which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4.4. Ratification. Except as expressly modified hereby, the Agreement is hereby
ratified, approved and confirmed in all respects.

<Signature pages follow>

 

4 Amendment No. 6 to SLOT RPA



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers or attorneys-in-fact as of the
date hereof.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Second Lien Agent By:

/s/ Michael J. Landry

Name: Michael J. Landry Title: Vice President

 

5 Amendment No. 6 to SLOT RPA



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE RSA COMPANY, a Delaware corporation By:

/s/ John E. Kunz

Name:

John E. Kunz

Title:

President and Treasurer

TENNECO AUTOMOTIVE OPERATING COMPANY INC., a Delaware corporation By:

/s/ John E. Kunz

Name:

John E. Kunz

Title:

Vice President & Controller

By its signature below, the undersigned hereby consents to the terms of the
foregoing Amendment, confirms that its Performance Undertaking remains unaltered
and in full force and effect and hereby reaffirms, ratifies and confirms the
terms and conditions of its Performance Undertaking:

 

TENNECO INC., a Delaware corporation By:

/s/ John E. Kunz

Name:

John E. Kunz

Title:

Vice President & Controller

 

6 Amendment No. 6 to SLOT RPA



--------------------------------------------------------------------------------

ACKNOWLEDGED AND CONSENTED TO:

 

JPMORGAN CHASE BANK, N.A., as First Lien Agent By:

/s/ John Kuhns

Name:

John Kuhns

Title:

Executive Director

 

7 Amendment No. 6 to SLOT RPA